Citation Nr: 0820598	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for a ruptured bicep on the left with 
degenerative arthritis of the left acromioclavicular joint 
prior to December 8, 2005.    

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a ruptured bicep on the left with 
degenerative arthritis of the left acromioclavicular joint 
from December 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and from May 1971 to December 1989.  The veteran was 
awarded the Vietnam Service Medal and the Purple Heart.  He 
served in Vietnam from November 1, 1967 to October 29, 1968.  
 
This case is before the Board of Veterans Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a back disability, a skin disorder and right foot 
numbness.  Service connection was granted for a ruptured 
bicep on the left and a zero percent rating was assigned from 
October 31, 2002.  The veteran appealed the denial of service 
connection and the assignment of a zero percent rating to the 
left bicep and shoulder disability.  

A May 2006 supplemental statement of the case awarded a 20 
percent disability rating to the left bicep and shoulder 
disability from December 8, 2005.  

In May 2006, this matter was transferred to the RO in San 
Diego.  

In a May 2007 rating decision, service connection for 
peripheral neuropathy of the left and right lower extremities 
was granted and 10 percent ratings were assigned from October 
5, 2006.  In an August 2007 statement, the veteran stated 
that he was satisfied with this decision and asked that the 
appeal be closed.  Thus, those issues are no longer before 
the Board for appellate review.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that complete copies of the 
veteran's service treatment records are not associated with 
the claims folder.  In December 2002, the RO requested copies 
of the veteran's service treatment records from the National 
Personnel Records Center (NPRC).  In a January 2003 response, 
the NPRC indicated that there were no records on file and 
that the veteran had filed a claim in 1989 and had hand 
carried the original service treatment records to the RO in 
San Francisco.  

It does not appear that a search for the original service 
treatment records was conducted in accordance with VA 
procedures.  See M21-1MR, Parts II and III.  There is no 
indication that the RO requested a search for the veteran's 
service treatment records at the RO in San Francisco or 
Oakland.  Therefore, the RO/AMC should request the San 
Francisco and Oakland RO to search for the veteran's original 
service treatment records.  All attempts to locate and/or 
reconstruct the original service treatment records in 
accordance with proper procedures must be completed and 
documented in narrative form, and associated with the claims 
file.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1)-(3). 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Regarding service connection for a back disability, there is 
evidence of back injuries and symptoms in service.  The 
service treatment records show that in September 1974, the 
veteran sought medical treatment after injuring his back in a 
parachute jump.  Examination revealed acute paravertebral 
muscle spasm.  X-ray examination was negative.  At the 
hearing before the Board in February 2008, the veteran 
reported that in March 1968, while under enemy fire in 
Vietnam, the personnel carrier he was riding in was blown up 
and he injured his back.  He also stated that he made 116 
parachute jumps in service.  The veteran reports that he has 
had symptoms of back pain since service.  The veteran has 
submitted a medical opinion which associates his current back 
disability to his injuries in service.  In a July 2004 
statement, Dr. M.V., Chief of Neurosurgery at K.P., stated 
that the veteran was previously seen in the neurosurgeon 
clinic for treatment of an L4-5 herniated nucleus pulposus.  
Dr. M.V. stated that these sort of injuries are the result of 
cumulative trauma seen over time.  The Board notes that the 
veteran's back disability was examined at an April 2003 VA 
examination.  The diagnosis was status post lumbar discectomy 
with spondylosis and residual pain, tenderness, muscle spasm, 
and limited range of motion.  However, the VA examiner did 
not render an opinion as to the etiology of the current back 
disability.  Thus, the Board finds that an examination is 
needed to obtain a competent opinion as to whether the 
veteran currently has a back disability that was incurred in 
service.  38 U.S.C.A. § 5103A(d).

Regarding service connection for a skin disorder, there is 
evidence of treatment of a skin disorder in service.  Service 
treatment records show that in August 1988, the veteran 
reported that he had cysts removed from his eye and jaw in 
1981.  In an October 1989 report of medical history for his 
retirement examination, the veteran reported that he had 
cysts, tumors and growths.  The veteran reported that he has 
had recurring cysts or lipomas since service.  At the hearing 
before the Board in February 2008, the veteran stated that he 
has had 5 or 6 skin growths removed.  He believed these 
growths were caused by exposure to Agent Orange in Vietnam.  
The veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  There is evidence of a current skin disorder.  VA 
treatment records show that the veteran has had lipomas and 
cysts removed.  See VA treatment records dated in April 2007 
and October 2003.  The Board finds that an examination is 
needed to obtain a competent opinion as to whether the 
veteran currently has a skin disorder that was incurred in 
service.  38 U.S.C.A. § 5103A(d).  There is a medical opinion 
of record which establishes that the veteran's current skin 
disorder is not due to Agent Orange (see the April 2008 
medical opinion from the Chief of Dermatology) but there is 
no medical opinion of record which addresses whether the 
current skin disorder was incurred in service.  

The Board also finds that additional development is necessary 
before the issue of entitlement to a higher disability 
evaluation for the service-connected ruptured bicep on the 
left with degenerative arthritis of the left 
acromioclavicular joint can be decided.  The medical evidence 
of record establishes that the veteran has muscle injury to 
the left bicep.  The December 2005 VA examination identified 
Muscle Group III, intrinsic shoulder muscles, as the muscle 
group affected by the injury in service.  Examination 
revealed objective findings of loss of muscle substance, 
lowered endurance, fatigue, and muscle herniation.  It was 
noted that the muscle group was limited by pain, easy 
fatigability, and lack of endurance.  With contraction of the 
bicep, there was evidence of deformity of the biceps muscle.  
There was evidence of osteoarthritis of the left 
acromioclavicular joint and objective findings of limited and 
painful motion.  

The RO assigned a 20 percent rating to the service-connected 
ruptured bicep on the left with degenerative arthritis of the 
left acromioclavicular joint under Diagnostic Code 5201, 
limitation of motion of the arm, from December 8, 2005.  The 
RO did not consider the regulations pertinent to muscle 
injuries set forth in 38 C.F.R. § 4.56 and § 4.73.  The RO 
did not consider whether a separate rating is warranted for 
muscle injury in addition to the arthritis.  "All 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25, except as 
otherwise provided in the rating schedule."  Colayong v. 
West, 12 Vet. App. 524, 531 (1999) (citing Esteban v. Brown, 
6 Vet. App. 259, 261 (1994)).  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  In other words, the 
RO/AMC should consider whether a separate disability rating 
is warranted for muscle impairment to Muscle Group III in 
addition to the impairment caused by the osteoarthritis to 
the left acromioclavicular joint.  The Board emphasizes that, 
when adjudicating muscle injuries, it is necessary to analyze 
the history of the injury in addition to the current level of 
disability.  Separate or combined ratings may be in order if 
multiple affected muscle groups are identified.  See 38 
C.F.R. §§ 4.55, 4.56, 4.73 (2007).  

The RO/AMC should also consider whether a separate rating for 
muscle impairment to Muscle Group III is warranted prior to 
December 8, 2005.  As noted above, the RO assigned a 20 
percent rating to the left shoulder disability under 
Diagnostic Code 5201 from December 8, 2005.  However, there 
is evidence that the veteran had muscle impairment since the 
injury in service.  The medical evidence of record shows that 
the veteran sustained an injury to his left bicep in service 
in 1974.  The October 1989 separation examination report 
indicates that the veteran reported having a painful left 
shoulder.  Examination revealed deformity to the bicep 
muscles.  Upon VA examination in April 2003, there was a 
noticeable left bicep muscle prominence over the distal half 
of the left forearm.  Strength testing was 4/5 in the left 
bicep muscle.  The diagnosis was status post rupture of the 
left bicep muscle with residual weakness.   

The Court of Appeals for Veterans Claims (Court) has held 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that the RO/AMC should consider whether a separate 
rating is warranted for muscle injury to Muscle Group III or 
for any other separate manifestations of the service-
connected ruptured bicep on the left with degenerative 
arthritis of the left acromioclavicular joint prior to and 
after December 8, 2005.  The RO/AMC should schedule the 
veteran for another VA examination in order to evaluate all 
disabilities and manifestations due to the service-connected 
ruptured bicep on the left with degenerative arthritis of the 
left acromioclavicular joint.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Review of the record shows that the veteran reported that he 
was treated for his disabilities at the VA medical facility 
at Long Beach.  Associated with the file are the veteran's VA 
treatment records from Long Beach dated from February 2000 to 
April 2007.  The RO should obtain the veteran's VA treatment 
records from the Long Beach VA medical facility dated from 
May 2007.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for the original 
service treatment records in accordance 
with VA procedures and request a search 
for the veteran's original service 
treatment records from the RO in San 
Francisco and Oakland.  If the original 
service treatment records can not be 
located, appropriate actions should be 
taken to reconstruct the service 
treatment records.  Documentation of the 
efforts to obtain the original service 
treatment records and/or reconstruct the 
service treatment records should be 
associated with the claims folder. 

2.  Conduct a search for and associate 
with the claims file any VA treatment 
records dated from May 2007 showing 
treatment for the back, skin and left 
bicep and shoulder disabilities at the VA 
medical facility in Long Beach.   

3.  Schedule the veteran for an 
orthopedic examination to determine the 
etiology and date of onset of any current 
back disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
back diagnoses.  The examiner should 
render a medical opinion that addresses 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current back disability is related to any 
disease or injury in service.  The 
examiner should provide a rationale for 
all conclusions.

4.  Schedule the veteran for a VA 
dermatologic examination to determine the 
etiology and date of onset of any current 
skin disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of any 
current dermatologic disorder or disease.  
The examiner should specifically indicate 
whether there is objective evidence of 
chloracne, porphyria cutanea tarda, or 
skin cancer, and if so, render a medical 
opinion as to the date of onset of this 
disorder.  The examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
skin disability is related to any disease 
or injury in service or had its onset in 
service.  The examiner should provide a 
rationale for all conclusions.

5.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the left shoulder 
and bicep disabilities.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all residual 
disabilities ad manifestations due to the 
service-connected ruptured bicep on the 
left with degenerative arthritis of the 
left acromioclavicular joint.  

The examiner should report the range of 
motion of the left shoulder in degrees 
for flexion, abduction, internal 
rotation, and external rotation.  The 
examiner should report whether the 
shoulder disability is manifested by 
weakened movement, excess fatigability, 
lack of endurance, or incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
report whether the service-connected 
shoulder disability is manifested by 
dislocation.  X-ray examination of the 
left shoulder should be conducted.  

The examiner should comment on the 
presence or absence of objective findings 
of muscle injury to muscles of the left 
arm and shoulder, and if muscle injury is 
present, should indicate whether the 
muscle injury is slight, moderate, 
moderately-severe, or severe.  The 
examiner should identify the muscles 
involved and the functions affected.    

The examiner should report whether the 
ruptured bicep on the left with 
degenerative arthritis of the left 
acromioclavicular joint involves nerve 
injury, and if so, whether the nerve 
impairment causes complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis of any nerves.  The examiner 
should identify the nerves that are 
involved, and indicate whether any such 
nerves involve body functions that are 
completely different from those 
controlled by the service-connected 
muscle injury.  The examiner should 
provide a rationale for all conclusions.

6.  Then, readjudicate the issues on 
appeal.  Regarding entitlement to a 
higher rating for the service-connected 
ruptured bicep on the left with 
degenerative arthritis of the left 
acromioclavicular joint, the RO/AMC 
should consider whether the veteran is 
entitled to separate ratings for 
involvement of the muscles or muscle 
injury and arthritis of the left 
shoulder.  The supplemental statement of 
the case should provide notice of the 
regulations pertinent to rating muscle 
injuries under 38 C.F.R. §§ 4.14, 4.56 
and 4.73.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

